NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                               Argued December 13, 2017 
                                Decided August 14, 2018 
                                             
                                         Before 
 
                         DIANE P. WOOD, Chief Judge   
                          
                         DANIEL A. MANION, Circuit Judge 
                          
                         DAVID F. HAMILTON, Circuit Judge 
 
No. 17‐1696 
 
TAMERA S. JOHNSON,                          Appeal from the United States District 
      Plaintiff‐Appellant,                  Court for the Northern District of 
                                            Indiana, Fort Wayne Division. 
      v.                                     
                                            No. 15‐CV‐310 
NANCY A. BERRYHILL,                          
Acting Commissioner of Social Security      Susan L. Collins, 
      Defendant‐Appellee.                   Magistrate Judge. 
 
                                     O R D E R 

       Tamera Johnson suffers from fibromyalgia and degenerative disc disease and 
appeals the district court’s judgment upholding the denial of her applications for 
disability insurance benefits and supplemental security income. The doctor who most 
recently treated Johnson, Dr. William Hedrick, opined that she had severe limitations, 
which a vocational expert confirmed would compel a finding of disability. The 
administrative law judge did not give controlling weight to Dr. Hedrick’s opinion on 
the grounds that it was inconsistent with earlier evidence in the record. Johnson seeks 
judicial review of that decision. The ALJ gave sufficient reasons for discounting Dr. 
No. 17‐1696                                                                         Page  2 
 
Hedrick’s opinion, and the ALJ’s conclusion is supported by substantial evidence. We 
affirm. 
         
        Johnson applied for benefits claiming that her fibromyalgia, degenerative disc 
disease, and pain in her back and abdominal area rendered her unable to work after 
October 2012. Prior to that, Johnson had a long and steady work history. She had 
worked as a security guard, a warehouse worker, and most recently as a retail sales 
clerk. Johnson lost her sales clerk position in 2011 because she could not meet the 
demands of the job. She continued to look for work for 18 months but was unsuccessful. 
         
        Dr. Vijay Kamineni, a consulting physician for the agency, examined Johnson in 
November 2012. He provided a medical source statement relaying Johnson’s statement 
that she could not sit or stand for thirty minutes or carry more than twenty pounds, 
though he did not endorse Johnson’s statement. Later that December, a physician for 
the agency reviewed Johnson’s medical records and completed a residual functional 
capacity assessment, though without examining her. This doctor concluded that 
Johnson could occasionally lift or carry 20 pounds, frequently carry 10 pounds, and 
stand and/or walk for six hours and sit for six hours during an eight‐hour workday. 
         
        Dr. Thomas Miller began treating Johnson in February 2013. Dr. Miller 
diagnosed Johnson with sciatica, a nerve issue that causes pain in the affected leg. He 
ordered an MRI, which revealed signs of degenerative disc disease. Dr. Miller also 
noted that Johnson had moderate pain from degenerative conditions in her spine and 
peripheral neuropathy, which is pain from nerve damage generally affecting the hands 
and feet. In March 2012 Johnson saw Dr. Miller for abdominal pain, at which point he 
noted that Johnson’s musculoskeletal exam was generally normal, although he 
observed tenderness in both her feet. 
         
        A second state‐agency physician then reviewed the updated medical records, 
which included Dr. Miller’s notes. This physician agreed with the residual functional 
capacity assessment of the previous non‐examining agency doctor, which would 
preclude an award of disability benefits as of that time. 
         
        In June 2013, Johnson sought care at the Centers for Pain Relief. Johnson was first 
treated by nurse practitioner Kelly Anderson, who diagnosed Johnson with sacroilitis 
(inflammation of joints at lower spine and pelvis), lumbar pain, muscle spasms, 
unspecified myositis and myalgia (inflammation of muscles), and chronic pain 
syndrome. Johnson returned to the Centers for Pain Relief several more times in the 
No. 17‐1696                                                                          Page  3 
 
latter half of 2013. Anderson saw her three more times, Dr. Hedrick saw her twice, and 
another nurse practitioner saw her once. Each time, they noted her lumbar pain, lumbar 
radiculopathy (pain along sciatic nerve), and chronic pain syndrome. Dr. Hedrick also 
sought to decrease Johnson’s pain through lifestyle changes; he instructed her to begin 
low‐impact exercise. 
         
        Johnson received injections for her pain several times during the course of her 
treatment. Her treatment notes from the Centers for Pain Relief reflect that she had 
lumbar epidurals in May and June 2013. She reported 50 percent and 40 percent pain 
improvement, respectively, but each time for only a week. Dr. Hedrick administered 
steroid injections to joints in Johnson’s pelvic region. In addition to the temporary 
improvement from the injections, on November 1, 2013, Johnson reported to Dr. 
Hedrick a 40 percent improvement in “ambulation, housework, sleeping,” with “an 
overall percentage of improvement” of 40 percent. 
         
        In connection with Johnson’s application for benefits, in March 2013 Dr. Hedrick 
completed a questionnaire about her functional capacity. He opined that she could sit, 
stand, or walk for only two hours each during an eight‐hour workday and would need 
to switch positions every five to fifteen minutes. He also said that Johnson would need 
to lie down at unpredictable intervals and could not crouch or climb stairs. Last, he 
found that Johnson’s symptoms were constantly severe enough to interfere with her 
attention and concentration and that they would cause her to miss more than four days 
of work per month. 
         
        In 2012 Johnson testified at a hearing before the ALJ that the constant pain in her 
back, legs, feet, shoulders, and chest, as well as headaches, prevented her from working. 
She added that she felt numbness in her legs several times a day, occasionally causing 
her to fall. Johnson explained that she drove to appointments and was able to cook and 
shop. But, she testified, her neighbor helped her change her sheets and clean her home, 
and her neighbor’s husband took out her garbage and mowed her lawn. 
         
        At the hearing, a vocational expert testified that with the residual functional 
capacity described by the ALJ, Johnson could perform her past work. This residual 
functional capacity reflected the findings of the agency doctors: that Johnson could 
carry twenty pounds occasionally and ten pounds frequently, stand or walk for six 
hours in an eight‐hour workday, occasionally climb ramps or stairs, and balance. The 
vocational expert conceded, however, that Johnson would be unemployable if she could 
lift only ten pounds occasionally and less than ten pounds frequently before needing a 
No. 17‐1696                                                                          Page  4 
 
break, if she would need to walk around every fifteen minutes for five minutes at a 
time, and if she were absent more than four days a month, all consistent with the 
opinion of Dr. Hedrick. 
         
        In her written decision denying Johnson’s claim for benefits, the ALJ applied the 
standard five‐step analysis for determining whether a person is disabled within the 
meaning of the Social Security Act. See 20 C.F.R. §§ 404.1520(a), 416.920(a). At step one 
the ALJ determined that she had not engaged in substantial gainful activity since her 
alleged onset date, and at step two, that her impairments—degenerative disc disease 
and fibromyalgia—were severe. At step three the ALJ found that these impairments did 
not meet a listing for a presumptive disability. The ALJ then found that Johnson had the 
residual capacity to perform “less than a full range of light work as defined in 20 CFR 
404.1567(b) and 416.967(b),” and then, at step four, that she was capable of performing 
her past work as a sales clerk, cleaner, or telemarketer. 
         
        The ALJ gave “little weight” to Dr. Hedrick’s opinion, because “that opinion 
[was] not consistent with the conservative nature of treatment, diagnostic imaging, and 
his own observations or those recorded by nurse practitioners at the pain center.” The 
ALJ specifically pointed to Dr. Hedrick’s notation that medications helped Johnson with 
daily living and his recommendation that she begin a “low impact” exercise program. 
The ALJ also found Dr. Hedrick’s opinion inconsistent with the opinions of Dr. Miller 
and Dr. Kamineni, although she did not elaborate. By contrast, the ALJ gave “great 
weight” to the opinions of the non‐examining state medical consultants, who had 
concluded that Johnson had less pronounced limitations consistent with an ability to do 
her past work. The Appeals Council denied review, and the district court upheld the 
denial of benefits.   
         
        On appeal, Johnson primarily challenges the ALJ’s decision to give “little 
weight” to Dr. Hedrick’s 2014 opinion. For claims filed before March 2017, a treating 
physician’s opinion on the nature and severity of a medical condition is entitled to 
controlling weight if it is well‐supported by medical findings and consistent with 
substantial evidence in the record. 20 C.F.R. § 404.1527(c)(2); Brown v. Colvin, 845 F.3d 
247, 252 (7th Cir. 2016). The parties dispute whether Dr. Hedrick qualified as a “treating 
physician.” Dr. Hedrick treated Johnson twice, administering steroid injections at one of 
those visits. She was also seen by nurse practitioners at the Centers for Pain Relief, 
where Dr. Hedrick also worked, on five occasions in 2013. See 20 C.F.R. § 404.1502 (“We 
may consider an acceptable medical source who has treated or evaluated you only a 
few times…to be your treating source if the nature and frequency of the treatment or 
No. 17‐1696                                                                          Page  5 
 
evaluation is typical for your condition(s).”). But in either case, because the ALJ 
adequately explained that Dr. Hedrick’s opinion was inconsistent with other record 
evidence, she was entitled to discount it. 
          
        Medical evidence may be discounted if it is internally inconsistent, and here the 
ALJ explained that Dr. Hedrick’s treatment notes did not support his later, more 
restrictive opinion regarding Johnson’s capabilities. See 20 C.F.R. § 404.1527(c); Knight v. 
Chater, 55 F.3d 309, 314 (7th Cir. 1995). The ALJ pointed out that Dr. Hedrick’s treatment 
notes said that Johnson’s medication allowed her to “maintain activities of daily 
living—ability to work.” Dr. Hedrick also instructed Johnson to engage in “low impact 
exercise” to improve her cardiovascular fitness, spinal motion, and core strength. The 
ALJ permissibly concluded that these notes were inconsistent with the extreme 
limitations Dr. Hedrick noted on the residual functional capacity form. See Knight, 55 
F.3d at 314. 
         
        Johnson also contends that the ALJ failed to consider properly, with the 
assistance of a medical expert, later‐submitted evidence of her impairments. Johnson’s 
March 2014 visit to Dr. Hedrick occurred after the non‐examining physicians reviewed 
her file. The ALJ did not ask these doctors for an updated opinion, nor did she consult a 
medical expert to determine the significance of these records. But an ALJ must consult 
with an expert only when, in the ALJ’s opinion, the new evidence might cause an initial 
medical opinion to change. SSR 96‐6p, 1996 WL 374180, at *4. The ALJ here adequately 
explained why Dr. Hedrick’s 2014 opinion could be discounted, so the law did not 
require her to consult a medical expert. 
         
        Finally, the ALJ’s conclusion that Johnson could “perform less than a full range 
of light work” is supported by substantial evidence. “[T]he substantial evidence 
standard requires no more than such relevant evidence as a reasonable mind might 
accept as adequate to support a conclusion.” Blakes ex rel. Wolfe v. Barnhart, 331 F.3d 565, 
688 (7th Cir. 2005). Substantial evidence supports the ALJ’s conclusions regarding 
Johnson’s ability to complete the central tasks of light work: lifting, walking, standing, 
pushing, and pulling. See 20 C.F.R. § 404.1567(b); Pepper v. Colvin, 712 F.3d 351, 363 (7th 
Cir. 2013). Dr. Hedrick’s treatment notes prior to 2013 indicated that Johnson was able 
to walk without assistance and to sit comfortably, and that her pain lessened with 
medication. Further, x‐rays of Johnson’s hands showed no abnormalities, and notes 
from the pain center described her muscle tone and strength as normal. Finally, the ALJ 
explained that although Johnson was diagnosed with fibromyalgia in 2008 and 
degenerative disc disease in 1993, she was able to work despite these conditions for a 
No. 17‐1696                                                                          Page  6 
 
considerable period of time, and the medical evidence did not reflect that her condition 
had worsened so much as to render her totally disabled. 
         
        Johnson offered evidence that could reasonably support a finding of total 
disability and an award of disability benefits under the Social Security Act. Resolving 
the conflicting evidence about such a close case, in which subjective pain is so critical, is 
a job for the ALJ in the first instance. The ALJ’s decision in this case was reasonable, 
even if others could look at the same evidence and reach a different conclusion. 
         
          The judgment of the district court aﬃrming the denial of benefits is 
                                                                                AFFIRMED.